
	

113 HR 331 IH: To direct the Secretary of Veterans Affairs to permit the centralized reporting of veteran enrollment by certain groups, districts, and consortiums of educational institutions.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Calvert (for
			 himself and Mr. Takano) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to permit the
		  centralized reporting of veteran enrollment by certain groups, districts, and
		  consortiums of educational institutions.
	
	
		1.Centralized reporting of
			 veteran enrollment by certain groups, districts, and consortiums of educational
			 institutions
			(a)In
			 generalSection 3684(a) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting 32, 33, after 31,; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)For purposes of this subsection, the term
				educational institution may include a group, district, or
				consortium of separately accredited educational institutions located in the
				same State that are organized in a manner that facilitates the centralized
				reporting of the enrollments in such group, district, or consortium of
				institutions.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to reports submitted on or after the
			 date of the enactment of this Act.
			
